Citation Nr: 0326646	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation for increased 
disability under 38 U.S.C.A. § 1151 (West 2002) for 
disability attributed to treatment received through a 
Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from March 1953 to 
February 1955.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a Department of Veterans Affairs rating 
decision in which the regional office (RO) determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for increased disability claimed as a 
result of VA medical treatment.

As discussed below, the Board reopens the claim and remands 
the reopened claim for additional action.


FINDINGS OF FACT

1.  In a July 1995 rating decision the RO denied entitlement 
to compensation pursuant to 38 U.S.C. § 1151 for 
osteoarthritis of the lumbar spine with bilateral sciatica 
and numbness of the "left" leg, and notified the veteran 
that he was not entitled to compensation for numbness of the 
right leg.

2.  In August 1995, the veteran filed a notice of 
disagreement with the July 1995 rating decision.

3.  The RO issued a statement of the case in October 1995.

4.  The veteran did not file a substantive appeal in response 
to the June 1996 statement of the case.

5.  In June 2000 rating decision, which the veteran did not 
appeal, the RO decided that new and material evidence had not 
been received to reopen the claim for compensation under 
38 U.S.C. § 1151 for osteoarthritis of the lumbar spine with 
bilateral sciatica and numbness of the right led and right 
foot drop, and so notified the veteran.

6.  Evidence received since the June 2000 rating decision 
concerning the claim for compensation under 38 U.S.C. § 1151 
for osteoarthritis of the lumbar spine with bilateral 
sciatica and numbness of the right led and right foot drop is 
new in the sense that it had not been considered by the RO in 
its rating decision; further, the additional evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it also raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2000 decision not to reopen the veteran's claim 
of entitlement to compensation under 38 U.S.C. § 1151 for 
osteoarthritis of the lumbar spine with bilateral sciatica 
and numbness of the right leg and right foot drop is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 2000 rating decision and the claim for compensation 
under 38 U.S.C. § 1151 for osteoarthritis of the lumbar spine 
with bilateral sciatica and numbness of the right leg and 
right foot drop is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's original claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for a lumbar 
spine disorder with sciatica, a right leg disorder, and right 
foot drop was denied in July 1995, and he was so informed by 
notice from the RO.  The veteran filed a notice of 
disagreement with that decision and he was provided a 
statement of the case in October 1995.  

The veteran did not perfect an appeal pursuant to the 
requirements of 38 C.F.R. § 20.202 concerning the filing of a 
substantive appeal.  That regulation provides that a 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination appealed.  In this 
case, the veteran did not file any document that could be 
construed as a substantive appeal of the July 1995 rating 
decision following the issuance of the October 1995 statement 
of the case.  As a timely and adequate substantive appeal was 
not filed, the July 1995 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

In a June 2000 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a lumbar spine disorder with bilateral 
sciatica, a right leg disorder and right foot drop.  The 
veteran did not appeal that decision and that decision is 
final.

In response to a claim filed in December 2001 to reopen the 
previously denied claim, the RO, in a March 2002 rating 
decision, again determined that the veteran had not submitted 
new and material evidence to reopen his claim.  The veteran 
filed a notice of disagreement with the RO's March 2002 and 
he was provided a statement of the case in May 2002.  He 
completed his appeal by filing a VA Form 9, Appeal to Board 
of Veterans' Appeals, in June 2002.  Thus, the veteran has 
perfected an appeal of the RO's March 2002 rating decision.

In Barnett v. Brown, 83 F.3d 1380, (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Consequently, the Board must first consider 
whether the claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a lumbar spine disorder with bilateral sciatica, a 
right leg disorder, and right foot drop is reopened.  

Regulations provide a new definition of "new and material 
evidence" for claims filed on or after August 30, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) 2002).  As the claim that gave rise to 
the rating decision that is the subject of this appeal was 
filed in December 2001, the revised definition applies.  The 
revised regulations provide that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, there has been some confusion about the date of 
the surgery, reported to have occurred at the VAMC in Durham, 
North Carolina, that is the basis for this claim for benefits 
under 38 U.S.C.A. § 1151.  Evidence received since the June 
2000 rating decision includes a computer printout, apparently 
concerning the veteran's appointments at the VAMC Durham, 
North Carolina.  It indicates neurosurgery appointments on 
April 1, 1986, July 24, 1986, and May 9, 1991.  Records 
generated from these appointments are not in the claims 
folder.  They may relate to the surgery that is the basis for 
this claim, or they may provide additional information that 
would assist in obtaining records related to that surgery.  

This evidence is new, in that it was not previously 
considered.  It is material, in that relates to an 
unestablished fact - the surgery that is the basis for this 
claim -- necessary to substantiate the claim.  This evidence, 
concerning the dates of neurosurgery appointments at VAMC 
Durham during a pertinent period of time, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  It also raises a reasonable possibility of 
substantiating the claim, if it leads to evidence concerning 
the surgery that is the basis of this claim.

As evidence received since the final June 2000 rating 
decision is both new and material, the veteran's claim is 
reopened.  The Board concludes, however, that additional 
development of the veteran's claim is needed.


ORDER

The claim for service connection for compensation pursuant to 
38 U.S.C.A. § 1151 for a lumbar spine disorder with bilateral 
sciatica, a right leg disorder, and right foot drop is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran contends that he has disability from a lumbar 
spine disorder with bilateral sciatica, a right leg disorder 
and right foot drop as a result of treatment at the VA 
medical center at Durham, North Carolina.

VA owes a duty to the veteran to obtain records of his VA 
treatment, records associated with his claim and award of 
disability benefits administered by the Social Security 
Administration, and private records sufficiently identified 
by the veteran.  38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002).

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327, 
F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act (VCAA) duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide specific information concerning 
the names and addresses of all medical 
care providers who have treated the 
veteran for a back disorder, a right leg 
disorder, and/or a right foot disorder 
since his claimed surgery in 1986.  After 
securing the necessary releases, the RO 
should obtain such records that are not 
currently a part of the claims file and 
associate them with the claims file. 


2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since January 1986, including 
hospital and clinical records pertaining 
to his treatment of a spine disorder at 
the VA medical center in Durham, North 
Carolina, and any treatment of right leg 
disorder and/or right foot disorder that 
are not currently a part of the claims 
file.  In particular, records of the 
neurosurgery appointments at VAMC Durham 
on April 1, 1986, July 24, 1986, and May 
9, 1991 should be obtained and associated 
with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
veteran's application for such benefits, 
the decision awarding such benefits, and 
the medical records relied upon 
concerning that claim.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should also 
ensure that all development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  

5.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine if he has current disability 
from sciatica, right leg and/or right 
foot disorders as a result of surgery at 
a VA hospital in Durham, North Carolina, 
and, if so, whether any such disorder 
identified is the an intended result of 
such treatment, and, if not, whether any 
such additional disability was the result 
of fault or accident during such 
treatment.  The claims folder must be 
made available to and be reviewed by the 
examiner.  Any indicated diagnostic 
studies should be performed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



